Boerner, Dennis & Franklin, PLLC
                                          ATTORNEYS AT LAW


      MARK W. HARMON
                                                                             Mailing Address:
   Direct Dial: (806) 535-1319                                                P.O. Box 1738
   mwharmon@bdflawfirm.com                                                 Lubbock, Texas 79408'



   Telephone: (806) 763-0044
                                           BDF                               Physical Address:
   Facsimile: (806) 763-2084                                                  920 Avenue Q
      www.bdflawfirm.com                                                  Lubbock, Texas 79401




                                           March 31,2015

VIA FEDERAL EXPRESS
Christopher A. Prine
Clerk of the Court
Court of Appeals
FIRST DISTRICT
301 Fannin Street
Houston, Texas 77002-2066



        Re:       Tanya L. McCabe Trust, McCabe Family Trust, and TheRochfordLiving Trust
                  v. Ranger Energy, LLC; Court ofAppeals Number: 01-15-00044-CV

Dear Mr. Prine:


Enclosed pleased our firm check in the amount of $1.00 and a Federal Express return envelope.
Please forward to me a copy ofthe Clerk's Record filed in the above-entitled and numbered appeal.

Thank you for your time and attention to this matter.

                                              Cordially yours,

                                              Boerner, Dennis & Franklin, PLLC




                                              Mark W. Harmon


MWH; lac